 

 

 

  

 

 

 

 

 

 

Soy
Pech ee Pot pte cee RYy
UNITED STATES DISTRICT COURT bas og
SOUTHERN DISTRICT OF NEW YORK pee om
x DAT Eg 4 “ih. were ofZ 2Y/20
LISA ANN REINHOLT, : oe |
Plaintiff, :
-against- : ORDER
: 13 CV 7041 (RA) (KNF)
NF MAINTENANCE, ALAN BRAND, :
DONNA DECICCO, NARCO FREEDOM :
Defendants. :
xX

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

It is hereby ordered that a telephone conference shall be held in the above-captioned action on
April 15, 2020, at 5:15 p.m. The parties are hereby directed to call (888) 363 4749 and, thereafter, enter

access code: 7185839#.

 

Dated: New York, New York SO ORDERED:
February 21, 2020 . -
leaps en bln aternctacd’ 7G ~, x
KEVIN NATHANIEL FOX
Copy mailed to: Lisa Ann Reinholt UNITED STATES MAGISTRATE JUDGE
